Exhibit 10.4

TRANSITION SERVICES AGREEMENT

BY AND AMONG

FIESTA RESTAURANT GROUP, INC.,

CARROLS RESTAURANT GROUP, INC.

AND

CARROLS CORPORATION

DATED AS OF APRIL 24, 2012



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT, dated as of April 24, 2012 (this
“Agreement”), is entered into by and among Fiesta Restaurant Group, Inc., a
Delaware corporation (“Fiesta”), Carrols Restaurant Group, Inc., a Delaware
corporation (“CRG”), and Carrols Corporation, a Delaware corporation (“Carrols
Corporation” and together with CRG, “Carrols”)

WITNESSETH:

WHEREAS, CRG, Carrols Corporation and Fiesta have entered into a Separation and
Distribution Agreement, dated as of the date hereof (the “Distribution
Agreement”), providing for, among other things, the distribution by CRG of its
entire equity ownership interest in Fiesta through a pro-rata distribution of
all of the outstanding shares of Fiesta Common Stock on the Distribution Date to
the holders of CRG Common Stock pursuant to the terms and subject to the
conditions of the Distribution Agreement (the “Distribution”);

WHEREAS, it is the intention of Carrols and Fiesta for Carrols to provide
certain services and support to Fiesta for such time period as is necessary for
Fiesta to develop its own infrastructure to provide such services and support
for itself; and to a lesser extent, for Fiesta to provide certain services and
support to Carrols for such time period as is necessary for Carrols to provide
such services and support for itself;

WHEREAS, Carrols and Fiesta agree that the purpose and goal of this Agreement is
for Carrols to provide, and Fiesta to receive, the services in the most
efficient and cost effective manner possible; and

WHEREAS, Carrols and Fiesta desire to enter into this Agreement to set forth the
roles and responsibilities with regard to services to be provided by Carrols to
Fiesta and by Fiesta to Carrols for certain transition periods specified herein
following the Distribution.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

DEFINITIONS

“Affiliate” means with respect to any specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. For this purpose “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of the Person controlled, whether
through ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions located in the State of New York are authorized or
obligated by Law or executive order to close.

 



--------------------------------------------------------------------------------

“Carrols” has the meaning set forth in the preamble.

“Carrols Corporation” has the meaning set forth in the preamble.

“Carrols Group” means CRG and the Subsidiaries of CRG after the Distribution.

“Carrols LLC” means Carrols LLC, a Delaware limited liability company and a
Wholly-owned Subsidiary of Carrols Corporation.

“Carrols Party” has the meaning set forth in Section 9.1(a).

“Confidential Information” has the meaning in Section 7.1 hereof.

“CRG” has the meaning set forth in the preamble.

“CRG Common Stock” has the meaning set forth in the Distribution Agreement.

“Dispute” has the meaning set forth in Section 10.2(a).

“Distribution” has the meaning set forth in the recitals.

“Distribution Agreement” has the meaning set forth in the recitals.

“Distribution Date” has the meaning set forth in the Distribution Agreement.

“Escalation Notice” has the meaning set forth in Section 10.2(c).

“Exhibits” has the meaning set forth in Section 2.1(a).

“Expenses” has the meaning set forth in Section 3.2.

“Fees” has the meaning set forth in Section 3.1.

“Fiesta” has the meaning set forth in the preamble.

“Fiesta Common Stock” has the meaning set forth in the Distribution Agreement.

“Fiesta Group” means Fiesta and the Subsidiaries of Fiesta.

“Fiesta Party” has the meaning set forth in Section 9.1(a).

“Governmental Authority” means any U.S. federal, state, local or non-U.S. court,
government, department, commission, board, bureau, agency, official or other
regulatory, administrative or governmental authority.

 



--------------------------------------------------------------------------------

“Initial Service Levels” has the meaning set forth in Section 2.3(b).

“Law” means any law, statute, ordinance, rule, regulation, order, writ,
judgment, injunction or decree of any Governmental Authority.

“Liabilities” means any and all claims, debts, Losses, liabilities, assessments,
guarantees, assurances, commitments and obligations, of any kind, character or
description (whether absolute, contingent, matured, not matured, liquidated,
un-liquidated, accrued, known, unknown, direct, indirect, derivative or
otherwise or whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute, or otherwise) whenever arising,
including, but not limited to, those arising under or in connection with any
Law, and those arising under any contract, guarantee, commitment or undertaking.

“Losses” means with respect to any Person, all losses, damages (whether
compensatory, punitive, consequential, multiple or other), judgments,
settlements, equitable or injunctive relief or disgorgements, including, where
applicable, all punitive damages and criminal and civil fines and penalties, but
excluding damages in respect of actual or alleged lost profits, suffered by such
Person, and including all costs, expenses and interest relating thereto
(including, but not limited to, all expenses of investigation, all reasonable
accountant or attorneys’ fees and all other out-of-pocket expenses), regardless
of whether any such losses, damages, judgments, settlements, costs, expenses,
fines and penalties relate to or arise out of such Person’s own alleged or
actual negligent, grossly negligent, reckless or intentional misconduct.

“Parties” means Fiesta and Carrols.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

“Representative” has the meaning set forth in Section 4.1.

“Senior Executives” has the meaning set forth in Section 10.2(c).

“Services” has the meaning set forth in Section 2.1(a).

“Subsidiary” means any Person means any corporation or other organization
whether incorporated or unincorporated of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries.

“Suspension Notice” has the meaning set forth in Section 3.3(b).

“Term” has the meaning set forth in Section 8.1.

 



--------------------------------------------------------------------------------

“Wholly-owned Subsidiary” means a Subsidiary of a Party substantially all of
whose voting securities and outstanding equity interest are owned either
directly or indirectly by such Party or one or more of its Subsidiaries or by
such Party and one or more of its Subsidiaries.

ARTICLE II

SERVICES TO BE PROVIDED

2.1. Services & Charges.

(a) Exhibits 1 through 5 (collectively, the “Exhibits”) attached to and made a
part of this Agreement describe the services to be provided by Carrols to the
Fiesta Group and by Fiesta to the Carrols Group (the “Services”). The Parties
have previously mutually agreed in writing to the allocation methodology for the
individual Services. The Parties have made a good faith effort as of the date
hereof to identify each Service and to complete the content of the Exhibits
accurately. It is anticipated that the Parties will modify the Services from
time to time by written agreement among the Parties. In that case or to the
extent that any Exhibit is incomplete, the Parties will use good faith efforts
to modify the Exhibits.

(b) The Parties may also identify additional Services that they wish to
incorporate into this Agreement. The Parties will agree in writing to additional
Exhibits setting forth the description of such Services, the Fees for such
Services and any other applicable terms in accordance with Section 11.1 of this
Agreement.

2.2. Independent Contractors. The Parties will provide the Services either
through their own resources, through the resources of its Subsidiaries or
Affiliates, or by contracting with independent contractors as agreed hereunder.
To the extent that Carrols or Fiesta decides to provide a Service through an
independent contractor in the future, Carrols or Fiesta, as the case may be,
shall consult with and obtain the prior written approval of each other, which
approval shall not be unreasonably withheld or delayed.

2.3. Standard of Care; Service Level.

(a) In providing the Services hereunder, the Parties will exercise at least the
same degree of care as they have historically exercised in providing and
performing such Services, including (i) at least with the same level of quality,
responsiveness and timeliness and (ii) utilizing individuals of such experience,
training and skill.

(b) Each of Fiesta and Carrols shall provide Services to the Carrols Group and
the Fiesta Group, respectively, at the Service level (the “Initial Service
Levels”) consistent with past practice prior to the Distribution.

(c) In the performance of its duties and obligations under this Agreement, each
Party shall comply with all applicable Laws. The Parties shall cooperate fully
in obtaining and maintaining in effect all permits and licenses that may be
required for the performance of the Services.

 

2.4. Records; Audit Right; Access.

(a) The Parties shall maintain books and records in reasonable and customary
detail pertaining to the provision of Services pursuant to this Agreement. Each
of Carrols and Fiesta shall make such books and records available for inspection
by the other or its authorized representatives during normal business hours,
upon reasonable notice to Carrols or Fiesta, as the case may be, and shall
retain such books and records for periods consistent with the retention policies
in effect immediately prior to the Distribution.

 



--------------------------------------------------------------------------------

(b) Upon thirty (30) days’ advance written notice a Party may audit (or cause an
independent third party auditor to audit), during regular business hours and in
a manner that complies with the building and security requirements of the other
Party, the books, records and facilities of the other Party pertaining to the
provision of Services pursuant to this Agreement to the extent necessary to
determine the other Party’s compliance with this Agreement. For any given
Service, a Party shall have the right to audit such books, records and
facilities of the other Party once for each twelve month period during which
payment obligations are due. Any audit under this Section 2.4(b) shall not
interfere unreasonably with the operations of a Party. The Party requesting an
audit pursuant to this Section 2.4(b) shall pay the costs of conducting such
audit.

(c) During the Term and for so long as any Services are being provided
hereunder, each of Carrols and Fiesta will provide the other and its authorized
representatives, during regular business hours and upon reasonable prior written
notice, reasonable access to its respective employees, representatives,
facilities and books and records as it or its representatives may reasonably be
required in order to perform the Services.

ARTICLE III

FEES

3.1. General. The fees for each Service are set forth in the attached Exhibits
(collectively, the “Fees”).

3.2. Expenses. The Parties shall be entitled to charge reasonable documented,
out-of-pocket costs and expenses incurred in providing the Services (the
“Expenses”).

3.3. Payments.

(a) A Party will deliver to the other, no later than fifteen (15) days following
the last day of each month, an invoice that includes in reasonable detail,
including a calculation, of the aggregate Fees and Expenses incurred for that
month. Payments of invoices shall be made by wire transfer of immediately
available funds to one or more accounts specified in writing by the Parties. A
Party will pay to the other monthly, no later than the 15th day of the following
month, the aggregate Fees incurred during the previous month. All amounts
payable hereunder shall be paid without setoff, deduction, abatement or
counterclaim.

(b) If either Carrols or Fiesta fails to make any payment of a material invoice
within sixty (60) days from the date of such payment was due, the other shall
have the right, in its sole discretion, upon ten (10) Business Days prior
written notice (the “Suspension Notice”), to suspend performance of the Services
until payment shall have been received.

 



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIVES

4.1. Representative. Tim Taft, the Chief Executive Officer of Fiesta, and Daniel
T. Accordino, the Chief Executive Officer of CRG and Carrols Corporation, will
serve as administrative representatives (“Representative”) of Fiesta and
Carrols, respectively, to facilitate day-to-day communications and performance
under this Agreement. Each Party may treat an act of a Representative of the
other Party as being authorized by such other Party. Each Party may replace its
Representative by giving prior written notice of the replacement to the other
Party.

ARTICLE V

AUTHORITY AS AGENT

5.1. Authority as Agent.

(a) Fiesta is hereby authorized to act as agent for each of the entities
comprising the Carrols Group for the purpose of performing Services hereunder
and as is necessary or desirable to perform such Services. Carrols will execute
and deliver or cause the appropriate member of the Carrols Group to execute and
deliver to Fiesta any document or other evidence which may be reasonably
required by Fiesta to demonstrate to third parties the authority of Fiesta
described in this Article V.

(b) Carrols is hereby authorized to act as agent for each of the entities
comprising the Fiesta Group for the purpose of performing Services hereunder and
as is necessary or desirable to perform such Services. Fiesta will execute and
deliver or cause the appropriate member of the Fiesta Group to execute and
deliver to Carrols any document or other evidence which may be reasonably
required by Carrols to demonstrate to third parties the authority of Carrols
described in this Article V.

ARTICLE VI

AUTHORITY;

INFORMATION;

COOPERATION; CONSENTS

6.1. Authority. Each Party represents to the other that:

(a) it has the requisite corporate authority to enter into and perform this
Agreement;

(b) its execution, delivery and performance of this Agreement have been duly
authorized by all requisite corporate action on its behalf;

(c) this Agreement is enforceable against it; and

(d) it has obtained all consents or approvals of Governmental Authorities and
other Persons that are conditions to its entering into this Agreement.

 



--------------------------------------------------------------------------------

6.2. Information Regarding Services. Each Party shall make available to the
other Party any information required or reasonably requested by that other Party
regarding the performance of any Service and shall be responsible for providing
that information on a timely basis and for ensuring the accuracy and
completeness of that information; provided, however, that a Party shall not be
liable for not providing any information that is subject to a confidentiality
obligation owed by it to a Person other than an Affiliate of it or the other
Party.

6.3. Cooperation. The Parties will use best efforts to cooperate with each other
in all matters relating to the provision and receipt of Services. Such good
faith cooperation will include providing electronic access to systems used in
connection with Services and using commercially reasonable efforts to obtain all
consents, licenses, sublicenses or approvals necessary to permit each Party to
perform its obligations. The Parties will cooperate with each other in making
such information available as needed in the event of any and all internal or
external audits. If this Agreement is terminated in whole or in part, the
Parties will cooperate with each other in all reasonable respects in order to
effect an efficient transition and to minimize the disruption to the business of
both Parties, including the assignment or transfer of the rights and obligations
under any contracts.

6.4. Further Assurances. Each Party shall take such actions, upon request of the
other Party and in addition to the actions specified in this Agreement, as may
be necessary or reasonably appropriate to implement or give effect to this
Agreement.

6.5. Force Majeure. Neither Party shall be held liable for any delay or failure
in performance of any part of this Agreement by reason of any cause beyond its
reasonable control, including, but not limited to, acts of God, acts of civil or
military authority, government regulations, embargoes, epidemics, war, terrorist
acts, riots, fires, explosions, earthquakes, nuclear accidents, floods,
hurricanes, tornadoes, major storms, strikes, power blackouts affecting
facilities, inability to secure products or services of other persons or
transportation facilities, or acts or omissions of transportation common
carriers, provided that the Party so affected shall use reasonable commercial
efforts to remove such causes of non-performance. Upon the occurrence of any
event of force majeure, the Party whose performance is prevented shall promptly
give written notice to the other Party and the Parties shall promptly confer in
good faith to agree upon reasonable action to minimize the impact of such event
on the Parties.

ARTICLE VII

CONFIDENTIAL INFORMATION

7.1. Definition. For the purposes of this Agreement, “Confidential Information”
means non-public information about the disclosing Party’s or any of its
Affiliates’ business or activities that is proprietary and confidential, which
shall include, without limitation, all business, financial, legal, technical and
other information, including software (source and object code) and programming
code, of a Party or its Affiliates marked or designated “confidential” or
“proprietary” or by its nature or the circumstances surrounding its disclosure
should reasonably be regarded as confidential. Confidential Information includes
not only written or other tangible information, but also information transferred
orally, visually or electronically or by any other means. Confidential
Information will not include information that (i) is in or enters the public
domain without breach of this Agreement, or (ii) the receiving Party lawfully
receives from a third party without restriction on disclosure and, to the
receiving Party’s knowledge without breach of a nondisclosure obligation.

 



--------------------------------------------------------------------------------

7.2. Nondisclosure. Each of Fiesta and Carrols agree that (i) it will not
disclose to any third party or use any Confidential Information disclosed to it
by the other except as expressly permitted in this Agreement, and (ii) it will
take all reasonable measures to maintain the confidentiality of all Confidential
Information of the other Party in its possession or control, which will in no
event be less than the measures it uses to maintain the confidentiality of its
own information of similar type and importance.

7.3. Permitted Disclosure. Notwithstanding the foregoing, each Party may
disclose Confidential Information (i) to the extent required by a court of
competent jurisdiction or other Governmental Authority or otherwise as required
by Law, including without limitation disclosure obligations imposed under the
federal securities laws, provided that such Party has given the other Party
prior written notice of such requirement when legally permissible to permit the
other Party to take such legal action to prevent the disclosure as it deems
reasonable, appropriate or necessary, or (ii) on a “need-to-know” basis under an
obligation of confidentiality to its consultants, legal counsel, Affiliates,
accountants, banks and other financing sources and their advisors.

7.4. Ownership of Confidential Information. All Confidential Information
supplied or developed by either Party shall be and remain the sole and exclusive
property of the Party who supplied or developed it.

7.5. Injunctive Relief. Each Party acknowledges and agrees that it would be
difficult to measure the damages that might result from any actual or threatened
breach of this Article VII and that such actual or threatened breach by it may
result in immediate, irreparable and continuing injury to the other Party and
that a remedy at law for any such actual or threatened breach may be inadequate.
Accordingly, the Parties agree that the non-breaching Party, in its sole
discretion and in addition to any other remedies it may have at law or in
equity, shall be entitled to seek temporary, preliminary and permanent
injunctive relief or other equitable relief, issued by a court of competent
jurisdiction, in case of any such actual or threatened breach (without the
necessity of actual injury being proved and with the necessity of posting bond).

ARTICLE VIII

TERM AND TERMINATION

8.1. Term. Subject to termination in accordance with Section 8.2 hereof, this
Agreement shall terminate on the third anniversary of the Distribution Date (the
“Term”), provided that the Term this Agreement shall be extended for one
(1) additional year upon ninety (90) days prior written notice from the date of
the end of the Term by Fiesta to Carrols, provided further that at any time and
from time to time Fiesta may terminate this Agreement with respect to one or
more Services under this Agreement by providing ninety (90) days prior written
notice to Carrols whereupon Fiesta would no longer be responsible for payment
for such terminated Service.

 



--------------------------------------------------------------------------------

8.2. Termination. This Agreement may be terminated:

(a) by written agreement by the Parties;

(b) by either Party in the event an unpaid invoice resulting in delivery to the
other of a Suspension Notice under Section 3.3(b) is not satisfied within sixty
(60) days of the date of delivery of such notice unless such failure is the
subject of a good faith dispute and the non-paying party has initiated and is
pursuing resolution of such dispute pursuant to Article X herein;

(c) by either Party upon a material breach (other than non-payment of Fees or
Expenses) by the other Party that is not cured within thirty (30) days after
prior written notice of such breach from the non-breaching Party, except that
where such breach is not capable of being cured within thirty (30) days, the
breaching Party shall be accorded thirty (30) additional days to cure such
breach if it demonstrates that it is capable of curing such breach within such
additional period; or

(d) upon thirty (30) days’ advance written notice by either Party to the other
where one Party: (i) commences a voluntary case or other proceeding seeking
liquidation, reorganization, or similar relief or seeks the appointment of a
trustee, receiver, liquidator or other similar official of it or the taking of
possession by any such official in any involuntary case or other proceeding
commenced against it, or makes a general assignment for the benefit of
creditors, or fails generally to pay its debts as they become due; or (ii) has
an involuntary case or other proceeding commenced against it seeking
liquidation, reorganization or other relief with respect to it or substantially
all of its debts, or seeks the appointment of a trustee, receiver, liquidator,
custodian or other similar official for such Party or any substantial part of
its property, and such involuntary case or other proceeding remains undismissed
for a period of sixty (60) days.

8.3. Termination Assistance Services. The Parties agree that, upon termination
of this Agreement or any of the Services set forth in the Exhibits, they will
cooperate in good faith with each other to provide reasonable assistance to make
an orderly transition to another supplier of the Services and return all
Confidential Information related to a Service.

ARTICLE IX

LIMITATION OF LIABILITY;

INDEMNIFICATION

9.1. Limitation of Liability.

(a) Except as may be provided in Section 9.2 below Fiesta and its Affiliates
(each, a “Fiesta Party”) shall not be liable to any member of Carrols and its
Affiliates (each, a “Carrols Party”) and each Carrols Party shall not be liable
to any Fiesta Party, in each case, for any Liabilities of any Carrols Party or
any Fiesta Party, respectively, arising in connection with this Agreement and
the Services provided hereunder.

(b) The Parties acknowledge and agree that the indemnification provisions
contained in Article IX shall be the sole and exclusive remedy for Liabilities
arising out of caused by a breach of this Agreement or incurred by the Parties
as set forth in Section 9.2.

 



--------------------------------------------------------------------------------

9.2. Indemnification.

(a) Fiesta shall indemnify, defend and hold harmless each Carrols Party from and
against all Liabilities, of any kind or nature, (i) caused by or arising out of
a breach of this Agreement by a Fiesta Party or (ii) (1) incurred by a Carrols
Party or (2) of third parties unrelated to any Carrols Party, in the case of
(1) and (2) caused by or arising in connection with the gross negligence or
willful misconduct of any employee of a Fiesta Party in connection with Fiesta’s
performance under this Agreement, except to the extent that the Liabilities were
caused directly or indirectly by acts or omissions of a Carrols Party.

(b) Each of CRG, Carrols Corporation and Carrols LLC shall jointly and severally
indemnify, defend and hold harmless each Fiesta Party from and against all
Liabilities, of any kind or nature, (i) caused by or arising out of a breach of
this Agreement by a Carrols Party or (ii) (1) incurred by a Fiesta Party or
(2) of third parties unrelated to any Fiesta Party, in the case of (1) and
(2) caused by or arising in connection with the gross negligence or willful
misconduct of any employee of a Carrols Party in connection with Carrols’
performance under this Agreement, except to the extent that the Liabilities were
caused directly or indirectly by acts or omissions of a Fiesta Party.

(c) IN NO EVENT SHALL ANY PARTY BE LIABLE TO ANY OTHER PARTY FOR ANY SPECIAL,
CONSEQUENTIAL, INDIRECT, COLLATERAL, INCIDENTAL OR PUNITIVE DAMAGES OR LOST
PROFITS, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE)
ARISING IN ANY WAY OUT OF THIS AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF ANY SUCH DAMAGES; PROVIDED, HOWEVER, THAT THE
FOREGOING LIMITATIONS SHALL NOT LIMIT EITHER PARTY’S INDEMNIFICATION OBLIGATIONS
FOR LIABILITIES WITH RESPECT TO THIRD PARTY CLAIMS, AS SET FORTH IN ARTICLE IX.

9.3. Indemnification Procedures. Indemnification of any claim hereunder shall be
governed by the definitions and procedures set forth in Sections 3.7 and 3.8 of
the Distribution Agreement. Payment shall be made in accordance with the
provision of Article III of the Distribution Agreement.

ARTICLE X

GOVERNING LAW AND DISPUTE RESOLUTION

10.1. Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the laws of the State of
New York, without regard to the conflict of laws rules thereof to the extent
such rules would require the application of the law of another jurisdiction.

10.2. Dispute Resolution.

(a) The procedures for discussion and negotiation set forth in this Section
10.2 shall apply to all disputes, controversies or claims (whether arising in
contract, tort or otherwise) (each, a “Dispute”) that may arise out of or relate
to, or arise under or in connection with this Agreement or the transactions
contemplated hereby.

 



--------------------------------------------------------------------------------

(b) It is the intent of the Parties to use their respective reasonable best
efforts to resolve expeditiously any Dispute between them with respect to the
matters covered hereby that may arise from time to time on a mutually acceptable
negotiated basis. In furtherance of the foregoing, if a Dispute arises, the each
Party’s Representative shall consider the Dispute for up to seven (7) Business
Days following receipt of a prior written notice from a Party specifying the
nature of the Dispute, during which time each Party’s Representative shall meet
in person at least once, and attempt to resolve the Dispute.

(c) If the Dispute is not resolved by the end of the seven (7) Business Day
period or if the Parties’ Representatives agree that the Dispute cannot be
resolved by them, either Party may deliver a prior written notice (an
“Escalation Notice”) demanding an in-person meeting involving appropriate
representatives of the Parties at a senior level of management of the Parties
(or if the Parties agree, of the appropriate strategic business unit or division
within such entity) (collectively, “Senior Executives”). Thereupon, each of the
Parties’ Representatives shall promptly prepare a memorandum stating (i) the
issues in Dispute and each Party’s position thereon, (ii) a summary of the
evidence and arguments supporting each Party’s positions (attaching all relevant
documents), (iii) a summary of the negotiations that have taken place to date,
and (iv) the name and title of the Senior Executive who shall represent each
Party. Each Party’s Representative shall each deliver such memorandum to its
Senior Executive promptly upon receipt of such memorandum from the other Party’s
Representative. The Senior Executives shall meet for negotiations (which may be
held telephonically) at a mutually agreed time and place within ten (10) days of
the Escalation Notice, and thereafter as often as the Senior Executives deem
reasonably necessary to resolve the Dispute.

(d) In the event that the Parties, after complying with the provisions set forth
in Sections 10.2(a) and 10.2(b), are unable to resolve a Dispute that arises out
of or relates to, arises under or in connection with this Agreement or the
transactions contemplated hereby, the Parties shall resolve such Dispute in
accordance with the provisions set forth in Section 5.3 of the Distribution
Agreement relating to arbitration (but not the 90 day period specified therein).

ARTICLE XI

MISCELLANEOUS

11.1. Amendments. No additional Exhibits or schedules, modifications to existing
Exhibits or schedules, or amendments to this Agreement shall be effective unless
and until executed by the Representatives of each of Fiesta and Carrols.

11.2. Notices. Unless expressly provided herein, all notices, claims,
certificates, requests, demands and other communications hereunder shall be in
writing and shall be deemed to be duly given (i) when personally delivered or
(ii) if mailed by registered or certified mail, postage prepaid, return receipt
requested, on the date the return receipt is executed or the letter is refused
by the addressee or its agent or (iii) if sent by overnight courier which
delivers only upon the signed receipt of the addressee, on the date the receipt
acknowledgment is executed or refused by the addressee or its agent or (iv) if
sent by

 



--------------------------------------------------------------------------------

facsimile or electronic mail, on the date confirmation of transmission is
received (provided that a copy of any notice delivered pursuant to this clause
(iv) shall also be sent pursuant to clause (i), (ii) or (iii)), to the party at
the address of its principal executive office as set forth below or to such
other address or facsimile number for a party as it shall have specified by like
notice:

If to Fiesta:

Fiesta Restaurant Group, Inc.

7300 North Kendall Drive, 8th Floor

Miami, Florida 33156

Attention: Tim Taft

Telephone: (305) 670-7696

Facsimile: (305) 670-6403

Email:   ttaft@pollotropical.com

with a copy to:

Fiesta Restaurant Group, Inc.

7300 North Kendall Drive, 8th Floor

Miami, Florida 33156

Attention: General Counsel

Telephone: (305) 670-7696

Facsimile: (305) 670-6403

Email: jzirkman@frgi.com

If to Carrols:

Carrols Restaurant Group, Inc.

968 James Street

Syracuse, New York 13203

Attn: Daniel T. Accordino

Telephone: (315) 424-0513

Facsimile: (315) 475-9616

Email:   daccordino@carrols.com

with a copy to:

Carrols Restaurant Group, Inc.

968 James Street

Syracuse, New York 13203

Attention: General Counsel

Telephone: (315) 424-0513

Facsimile: (315) 475-9616

Email: wmyers@carrols.com

11.3. Waiver.

(a) Any term or provision of this Agreement may be waived, or the time for its
performance may be extended, by the Party or the Parties entitled to the benefit
thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to any Party, it is in writing signed by the
Representative of such Party.

(b) Waiver by any Party of any default by the other Party of any provision of
this Agreement shall not be construed to be a waiver by the waiving party of any
subsequent or other default, nor shall it in any way affect the validity of this
Agreement or any Party or prejudice the rights of the other Party thereafter to
enforce each such provision. No failure or delay on the part of either party
hereto in the exercise of any right hereunder shall impair such right or be
construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty or agreement herein, nor shall any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right. All rights and remedies existing under this Agreement or the
Exhibits and schedules attached hereto are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

11.4. Binding Effect; Assignment. This Agreement shall inure to the benefit of
and be binding upon the Parties hereto and their respective legal
representatives and successors, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement.; provided, however,
that no Party may assign, delegate or transfer (by merger, operation of law or
otherwise) its respective rights or delegate its respective obligations under
this

 



--------------------------------------------------------------------------------

Agreement without the express prior written consent of the other Party.
Notwithstanding the foregoing, either Party may assign its rights and
obligations under this Agreement to any Wholly-owned Subsidiary; provided,
however, that each Party shall at all times remain liable for the performance of
its obligations under this Agreement by any such Wholly-owned Subsidiary. Any
attempted assignment or delegation in violation of this Section 11.4 shall be
void.

11.5. Third Parties. Except for the indemnification rights under this Agreement
of any Party in their respective capacities as such, this Agreement is solely
for the benefit of the Parties hereto and their respective Subsidiaries and is
not intended to confer upon any other Person except the Parties hereto and their
respective Subsidiaries any rights or remedies hereunder.

11.6. Severability. If any term or other provision of this Agreement or the
Exhibits and schedules attached hereto is determined by a nonappealable decision
by a court, administrative agency or arbitrator to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to either
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the court, administrative agency or
arbitrator shall interpret this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the fullest extent possible.
If any sentence in this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

11.7. Entire Agreement. This Agreement, the Distribution Agreement and the
Exhibits and schedules referenced or attached hereto and thereto, constitute the
entire agreement between the Parties with respect to the subject matter hereof
and shall supersede all prior written and oral and all contemporaneous oral
agreements and understandings with respect to the subject matter hereof.

11.8. DISCLAIMER OF REPRESENTATIONS AND WARRANTIES. EXCEPT FOR THE
REPRESENTATIONS, WARRANTIES AND COVENANTS EXPRESSLY MADE IN THIS AGREEMENT, THE
PARTIES HAVE NOT MADE AND DO NOT HEREBY MAKE ANY EXPRESS OR IMPLIED
REPRESENTATIONS, WARRANTIES OR COVENANTS, STATUTORY OR OTHERWISE, OF ANY NATURE,
INCLUDING WITH RESPECT TO THE WARRANTIES OF MERCHANTABILITY, QUALITY, QUANTITY,
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR THE RESULTS OBTAINED OF THE
CONTINUING BUSINESS. ALL OTHER REPRESENTATIONS, WARRANTIES, AND COVENANTS,
EXPRESS OR IMPLIED, STATUTORY, COMMON LAW OR OTHERWISE, OF ANY NATURE, INCLUDING
WITH RESPECT TO THE WARRANTIES OF MERCHANTABILITY, QUALITY, QUANTITY,
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR THE RESULTS OBTAINED OF THE
CONTINUING BUSINESS ARE HEREBY DISCLAIMED BY THE PARTIES.

 



--------------------------------------------------------------------------------

11.9. Construction. This Agreement shall be construed as if jointly drafted by
Fiesta and Carrols and no rule of construction or strict interpretation shall be
applied against either Party. The Parties represent that this Agreement is
entered into with full consideration of any and all rights which the Parties may
have. The Parties have relied upon their own knowledge and judgment and upon the
advice of the attorneys of their choosing. The Parties have received independent
legal advice, have conducted such investigations they and their counsel thought
appropriate, and have consulted with such other independent advisors as they and
their counsel deemed appropriate regarding this Agreement and their rights and
asserted rights in connection therewith. The Parties are not relying upon any
representations or statements made by any other Party, or such other Party’s
employees, agents, representatives or attorneys, regarding this Agreement,
except to the extent such representations are expressly incorporated in this
Agreement. The Parties are not relying upon a legal duty, if one exists, on the
part of any other Party (or such other Party’s employees, agents,
representatives or attorneys) to disclose any information in connection with the
execution of this Agreement or its preparation, it being expressly understood
that no Party shall ever assert any failure to disclose information on the part
of the other Party as a ground for challenging this Agreement.

11.10. Interpretation. The headings contained in this Agreement and in any
Exhibit hereto are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. Any capitalized term used in
any Exhibit, but not otherwise defined therein, shall have the meaning assigned
to such term in this Agreement. When a reference is made in this Agreement to an
Article, Section or Schedule, such reference shall be to an Article or a Section
of, or a Schedule to, this Agreement unless otherwise indicated. The word
“including” and words of similar import when used in this Agreement will mean
“including, without limitation,” unless otherwise specified.

11.11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when so executed and delivered or transmitted by facsimile, e-mail
or other electronic means, shall be deemed to be an original and all of which
taken together shall constitute but one and the same instrument. A facsimile or
electronic signature is deemed an original signature for all purposes under this
Agreement.

[Signature Page to Follow]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Agreement on the date first set
forth above.

 

FIESTA RESTAURANT GROUP, INC. By:   /s/    Joseph Zirkman   Name: Joseph Zirkman
  Title: Vice President

 

CARROLS RESTAURANT GROUP, INC. By:   /s/    Paul Flanders   Name: Paul Flanders
  Title: Vice President and Chief Financial Officer

 

CARROLS CORPORATION By:   /s/    Paul Flanders   Name: Paul Flanders   Title:
Vice President and Chief Financial Officer

 

AGREED to solely with respect to Section 9.2(b)

CARROLS LLC By:   /s/    Paul Flanders   Name: Paul Flanders   Title: Vice
President and Chief Financial Officer

 



--------------------------------------------------------------------------------

EXHIBIT 1

FINANCIAL SERVICES

(To be provided by Carrols to the Fiesta Group)

 

I. SPECIFIC TRANSITION SERVICES

Accounting Services

 

  •  

Bookkeeping and maintenance of general ledger records for all individual
restaurant and cost centers including related expense accrual accounting and
analysis

 

  •  

Maintenance of all system hierarchies and tree structure in support of
organizational rollups, sub consolidations and entity-level consolidations

 

  •  

Payroll processing, withholdings and related payroll tax filings. Payment
administration including check processing, direct deposit and pay cards.

 

  •  

Accounts payable and cash disbursements for all store-related expenses,
inventory purchases, capital expenditures and Fiesta corporate expenses.

 

  •  

Sales accounting and sales audit

 

  •  

Inventory, cost of sales and rebate accounting including maintenance of standard
costs and PeopleSoft recipe database.

 

  •  

Fixed asset accounting including related interfaces with project accounting
modules

 

  •  

Other assets and intangibles accounting

 

  •  

Lease accounting including GAAP compliance review with respect to all leasing
transactions

 

  •  

Insurance accounting and reserve analysis

 

  •  

Maintenance of PeopleSoft and other underlying sub-systems to support the above
activities including maintaining vendor related files, recipe files, general
ledger structure, employee record maintenance, fixed asset records (book and
tax) and landlord rent records.

Treasury Services

 

  •  

Administration of bank and depository accounts

 

  •  

Cash management including daily cash sweeps and cash consolidation for all
restaurant-level cash accounts

 

  •  

Cash over/short follow-up and reporting

 

  •  

Bank reconciliation for all Fiesta restaurant and corporate bank accounts

 

  •  

Execution of wire transfers and ACH payments

 

  •  

Reconciliation of credit card sales transactions and related receivables

 

  •  

Compliance with escheatment regulations

 

  •  

Cash balance forecasting

 

  •  

Management and oversight of armored car services including deposit
reconciliation

 



--------------------------------------------------------------------------------

Tax Accounting

 

  •  

General tax accounting advice and consultation in the areas of federal and state
tax planning

 

  •  

Tax compliance including Federal and state income tax filings

 

  •  

Management of open tax audits

 

  •  

Sales and use tax filings

 

  •  

Personal property tax filings

 

  •  

Handling of all federal, state and local sales tax and income tax audits

 

  •  

Tax accounting required for external financial reporting

 

  •  

Compliance with estimated tax payment requirements

Internal Audit

 

  •  

SOX 404 audit work and coordination with independent auditors in support of
required Section 404 executive officer certifications for Fiesta

 

  •  

Monitor Fiesta restaurant audits and other audit analysis in connection with SOX
404 work in order to facilitate required reporting to the Audit Committee

 

  •  

Special audit situations arising from time to time

 

  •  

Support for external auditor work

Financial Reporting, Analysis and Other

 

  •  

Maintain internal management reporting including all store-related P&L’s, cost
center reports, balance sheets, entity rollups and consolidations.

 

  •  

Preparation of consolidated and separate entity financial statements as required
for SEC and lenders

 

  •  

Preparation and filing of periodic SEC compliance including EDGAR and XBRL
requirements (10Q, 10K, 8K, etc.)

 

  •  

Coordination with outside auditors in connection with annual and quarterly audit
work.

 

  •  

Quarterly and annual lender compliance activities including supporting analysis
and lender reporting

 

  •  

Investor and Bondholder relations

 

  •  

Banker relationship management

 

II. SERVICE FEES

 

Description

   Charge  

Payroll

   $ 363,000   

Accounts payable

     348,000   

Sales and inventory accounting

     270,000   

Fixed asset accounting

     155,000   

General accounting and related

     386,000   

Treasury management

     202,000   

Tax accounting

     171,000   

Financial reporting and related

     227,000   

Budgeting systems support

     35,000   

Internal audit

     285,000      

 

 

 

Total Financial Services

     2,442,000   

 



--------------------------------------------------------------------------------

Excluded Costs:

 

  •  

Certain costs will be separately billable to Fiesta including, but not limited
to, professional fees (such as outside audit and tax services), Fiesta specific
banking fees, postage and shipping.

 

  •  

Efforts in support of SEC or other filings not of a compliance nature (i.e.,
registration statements, offering documents in conjunction with financings or
equity capitalizations, etc.) will be separately billable as may be agreed to
between the Parties.

 

  •  

Costs or efforts required in conjunction with transition of services to Fiesta
including, but not limited to, development of transition plans, database or data
conversion, documentation, and training.

 



--------------------------------------------------------------------------------

EXHIBIT 2

INFORMATION TECHNOLOGY SERVICES

(To be provided by Carrols to the Fiesta Group)

 

I. SPECIFIC TRANSITION SERVICES

 

Restaurant Systems Services

   Help Desk    7 X 24 X 363 help desk to assist restaurants; reports on
incidents and access to ITSM system Depot    Repair and maintenance of POS, PC,
OCU, SOS timer, electronic payment terminals, KVS POS maintenance    Price and
product configuration & maintenance; POS application configuration & maintenance

ERP and Corporate Systems

   General ledger    PeopleSoft G/L Accounts payable    PeopleSoft AP Asset
management    Depreciation calculation, AP interface Purchasing    Used by
Construction with Project management & costing apps Project costing   
Construction, repair & maintenance; each brand has unique work breakdown
structure Manufacturing & order management    Houses items, menu procies,
recipes, theoretical food cost Restaurant accounting - Sales Audit    Store data
capture & validation; operational reporting, gift & credit card reconciliation
Restaurant accounting - Inventory    Inventory, transfers, ending inventory
accruals Restaurant accounting - Finance    Cash management, sales tax
reporting, performance reporting, standard costs Human capital management   
PeopleSoft Human Resources Benefits    Vacation calculation, provider interfaces
Payroll    Weekly payroll, executive payroll, tax interfaces, direct deposit
Labor management    Labor violations, allowed hours, labor rate extracts,
turnover reporting WebCEMS    Store -level HR actions, PAF approval, time
corrections & payroll approval Financial planning    Used for budget preparation
and forecasting Electronic journal    POS transaction details for analysis and
loss prevention Data warehouse    Audited sales, cost of sales, comp sales,
product mix, daily sales, weekly labor, interval sales Lease management    Lease
management, AP interface, custom rents, custom property taxes Cash management   
Bank and extract reporting Workers comp & general liability    Capture workers
comp and general liability claims Cash Link reconciliation    Reconcile store
reported deposits against Cash Link and bank deposits Intranet portal    Team
sites, HR PAF approval, HR audits, DS audits; operational real estate &
construction reports

Technical Infrastructure

   Email    Microsoft Exchange server, Outlook client, OWA web interface, spam
filtering Telecommunications    NEC PBX, telephone billing, cellular billing,
voice mail Video conferencing    Tanberg video conferencing equipment in
Syracuse, Miami and San Antonio

 



--------------------------------------------------------------------------------

Security administration    Network ID’s and passwords, RSA security devices,
intrusion detection PCI certification    Quarterly scans and intrusion testing,
annual report of compliance Data communications    Routers, switches, circuits,
firewalls to Miami, San Antonio & Syracuse Software maintenance    Annual
maintenance for Oracle (PeopleSoft), Microsoft and other licenses applications
Hardware maintenance    Annual maintenance for servers, storage and network
devices Level 2 Help Desk support    Escalation from help desk for system and
network issues Project Related Costs    Estimated labor costs to execute
projects (blended rate applied to hours expended) Conceptualization    Specific
Defined Projects    Discretionary maintenance   

 

Restaurant Systems Related    All related costs billed directly to Fiesta
Point-of-sale hardware    NCR 7402 Point-of-sale software    XPIENT Kitchen
video system    Monitors, controllers, bump bars Electronic payment terminals   
Vivotech Order confirmation units    Texas Digital Digital signage    11Giraffes
and Nextep Table management system    Long Range Systems Back-office software   
IMS, Remacs, Microsoft Windows, Microsoft Office, email PC    Dell Printer /
scanner / fax    Brother 7340, HP4315 Data communications equipment    Router,
switch, cabling Food cost controls    Series of reports attached to Restaurant
Accounting systems Labor cost controls    Series of reports attached to
Restaurant Accounting systems Network    Internet connection to stores, VPN
connection to corporate office, LAN within the store WIFI    Wireless internet
access for restaurant guests Muzak    In-store music On-line ordering    Ability
for guests to order ahead via the internet, mobile application or by telephone
eCRM    Distribute offers to guests via email, text and social media Loyalty   
Track guest transactions and tailor offers to increases frequency of visits

 

II. SERVICE FEES

 

Description

   Charge   Help desk    $ 434,000    Depot maintenance      645,000   

POS and inventory database maintenance including menu and price management

     211,000    ERP and corporate applications systems      448,000    Network
management and technical infrastructure      1,202,000    Applications
maintenance and small projects      269,000    Project related development (a)
     395,000      

 

 

  Total Information Technology      3,604,000   

 

(a) Project related activities will be tracked and this amount will be
periodically adjusted to reflect actual project activities and related support
attributable to Fiesta.

 



--------------------------------------------------------------------------------

Excluded Costs:

 

  •  

Costs or efforts required in conjunction with transition of services to Fiesta
including, but not limited to, development of transition plans, database or data
conversion, documentation, and training.

 



--------------------------------------------------------------------------------

EXHIBIT 3

HUMAN RESOURCE/INSURANCE & RISK SERVICES

(To be provided by Carrols to the Fiesta Group)

 

I. SPECIFIC TRANSITION SERVICES

 

  •  

Insurance and Risk Management

Oversight of broker selection, insurance contract bids, monitoring of
insurers/underwriters, communications with brokers and underwriters, and oversee
administration of insurance programs including property, general liability,
workers’ compensation, etal.

 

  •  

Benefits Administration (Health and Benefit Plans)

 

  •  

Maintenance and administration of employee benefit and welfare plans including
medical, dental, vision, prescription drug, life insurance, disability, flexible
spending and EAP. Includes bill payments, national medical support orders and
annual open enrollment.

 

  •  

General advice and consultation in the areas of benefits consultant/broker
selection, review of bids, selection and monitoring of vendors, communications
with consultants and vendors, claims management and reporting, health and
benefit plan administration.

 

  •  

Approval and administration of Family Medical Leave Act (FMLA). Administer Leave
of Absence policy as it pertains to employee benefits. Preparation of annual
benefit statements.

 

  •  

Maintenance and administration of 401(k) plan including advice and consultation
in the areas of plan design, ERISA compliance, vendor management, communication
of plans, and associated auditing and compliance reporting. Provided
transitional support to Fiesta Investment Committee.

 

  •  

Compensation Arrangements Oversight and coordination of all employee
compensation plans and arrangements, including, without limitation, salary
administration, bonus plans, equity plans and deferred compensation plans.
Maintenance and administration of the monthly and annual vacation accrual
processes.

 

  •  

Human Resources

 

  •  

Oversight of HR system maintenance including but not limited to Security, new
store openings, closed Stores, Store District and Region Realignments, plan
hourly rates, reports, training and support for Fiesta system users.

 

  •  

Management and administration of the Fiesta Hourly Team Member exit Interview
system – Fiestacares.com

 

  •  

Filing of required EEO-1 Annual Report

 

  •  

Management and administration of Fiesta Intranet relating to HR, Benefits, and
Risk Management

 

  •  

Management and administration of the Fiesta Human Resources audit site

 

  •  

Management and administration of the Fiesta EthicsPoint product

 



--------------------------------------------------------------------------------

  •  

Management and administration of the Fiesta Batrus Hollweg Quick Select
Assessment System

 

  •  

Oversight of the electronic job boards - Monster, CareerBuilder and Snag-A-Job

 

  •  

Management and administration of the Dollars for Doers Program and Food Bank
Matching Gift Programs

 

  •  

Administration and management of the Air Travel and Car Rental Programs

 

  •  

Administration of the Unemployment Insurance Program

 

  •  

Management of WOTC and similar incentive programs and plans (both internally and
vendors)

 

  •  

Training

 

  •  

Management and administration of the E-Learning website

 

  •  

Provide support and training for the use of the E-Learning software product

 

  •  

Create and maintain technical training of E-Learning modules

 

  •  

For major rollouts (ie: POS, in-store applications, etc.) - provide the
technical training process, plan and schedule rollout from a training
perspective, train the trainers and provide project support through completion

 

  •  

Other Administration and management of FedEx account. Management and
administration of wireless services including cellular phones, PDA’s and
computer aircards.

 

II. SERVICE FEES

 

Description

   Charge  

Human resources

   $ 86,000   

Insurance and risk management

     77,000   

Benefits administration

     134,000   

Training

     244,000      

 

 

 

Total HR, Risk & Training

     541,000   

Excluded Costs:

 

  •  

Costs or efforts required in conjunction with transition of services to Fiesta
including, but not limited to, development of transition plans, database or data
conversion, documentation, and training.

 



--------------------------------------------------------------------------------

EXHIBIT 4

LEGAL SERVICES

(To be provided by Carrols to the Fiesta Group)

 

I. SPECIFIC TRANSITION SERVICES

 

  •  

Assistance as needed and requested by Fiesta in real estate matters and
transactions, contract negotiations and contract management, franchising
matters, corporate governance.

 

II. SERVICE FEES

Fee for these services shall be based upon the following hourly rates:

 

Service level

   Rate  

General Counsel

   $ 125/hr   

Staff Atty

   $ 100/hr   

Paralegal/Admin

   $ 50/hr   

LEGAL SERVICES

(To be provided by the Fiesta Group to Carrols)

 

I. SPECIFIC TRANSITION SERVICE

 

  •  

General legal advice and services in the areas of general corporate, corporate
governance, securities law and compliance, employment and employee benefits,
litigation management, contract negotiations and employment matter management.

 

II. SERVICE FEES

Fee for these services shall be based upon the following hourly rates:

 

Service level

   Rate  

General Counsel

   $ 175/hr   

Associate Counsel

   $ 125/hr   

Paralegal/Admin

   $ 50/hr   

Excluded Costs:

 

  •  

Costs or efforts required in conjunction with transition of services to Fiesta
including, but not limited to, development of transition plans, database or data
conversion, documentation, and training.

 



--------------------------------------------------------------------------------

EXHIBIT 5

PROPERTY MANAGEMENT SERVICES

(To be provided by Carrols to the Fiesta Group)

 

I. SPECIFIC TRANSITION SERVICES

 

  •  

Oversight of real estate development for new properties

 

  •  

Property management

 

  •  

Lease and property administration including maintenance of property management
databases

 

II. SERVICE FEES: $108,000

 